Broyles, C. J.
1. The amendment to the motion for a new trial was based upon alleged bias and prejudice of one of the jurors. The affidavit of the witness attacking the juror’s competency was met by the State introducing an affidavit from the juror in question, in which he denied the charges made against him. In passing upon the issue thus raised the trial judge was the trior, and his decision can not be controlled unless a manifest abuse of his discretion appears. No such abuse is shown.
2. The evidence, while not entirely convincing to this court as to the defendant’s guilt, was sufficient to authorize the verdict; and the finding of the jury having been approved by the trial court, this court is without authority to interfere.

Judgment affirmed.


Luke and Bloodworth, J.J., concur.